IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50359
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                            ABU CEESAY,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-91-CR-298-ALL
                       --------------------
                          April 24, 2002

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Abu Ceesay appeals his guilty-plea conviction for making false

tax returns, in violation of 26 U.S.C. § 7206(2).      He avers that

the court erred in denying his request for the appointment of an

investigator at Government expense and erred in increasing his

offense level by two for his obstruction of justice.

     We have reviewed the record and the briefs on appeal and

conclude that the district court, relying on the information


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
available to it at the time, did not abuse its discretion in

denying Ceesay’s motion for investigative assistance, and we AFFIRM

the denial.     United States v. Gadison, 8 F.3d 186, 191 (5th Cir.

1993).

      Pursuant to a written plea agreement, Ceesay waived the right

to   appeal   his   sentence,   except   in   limited   circumstances   not

implicated in the instant case.          Ceesay does not challenge the

validity of the waiver provision, and we are satisfied that the

waiver of appeal was voluntarily, knowingly, and intelligently

made.    Therefore, Ceesay’s challenge to the obstruction-of-justice

enhancement is precluded from review.         This portion of the appeal

is DISMISSED.       See United States v. Gaitan, 171 F.3d 222, 222-23

(5th Cir. 1999).

      AFFIRMED IN PART; DISMISSED IN PART.




                                     2